
	
		I
		112th CONGRESS
		2d Session
		H. R. 5805
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Labor to establish alternate
		  guidelines for measuring the progress of State and local performance for
		  entrepreneurial training services under the Workforce Investment Act of
		  1998.
	
	
		1.Short titleThis Act may be cited as the
			 Entrepreneurial Training Improvement
			 Act of 2012.
		2.FindingsCongress finds the following:
			(1)Entrepreneurship represents an important
			 part of the economic recovery. According to the 2012 Kauffman Index of
			 Entrepreneurial Activity, adults in the United States created an average of
			 543,000 new businesses each month in 2011, among the highest levels of
			 entrepreneurship in the last 16 years.
			(2)Of the estimated
			 27.5 million small businesses in the United States, 21.4 million had no
			 employees in 2008 according to Small Business Administration Office of
			 Advocacy.
			(3)According to a
			 January 2010 report entitled Think Entrepreneurs: A Call to
			 Action prepared by the Consortium for Entrepreneurship Education for
			 the Department of Labor, Employment and Training Administration,
			 Entrepreneurship is not well established in Federal and statewide policy
			 and execution strategies. The report continues to state that Workforce
			 Investment Board staff lacks information and training about
			 self-employment as a career option, including accessibility to resources,
			 technical assistance, outreach efforts, available partnerships, assessment
			 processes, and coordination of available funding options and that
			 Boards report that self-employment outcomes are hard to document for
			 [Department of Labor] regulations; self-employment does not fit into current
			 methods for measuring performance.
			(4)In Training and
			 Employment Guidance Letter No. 12–10, issued November 15, 2010, the Employment
			 and Training Administration noted that Certain types of employment,
			 particularly self-employment, are generally not covered by State [unemployment
			 insurance] wage records, and the system has noted this as a challenge in
			 providing entrepreneurship training. However, supplemental data options for
			 some performance measures, combined with performance target negotiations, offer
			 flexibility to accommodate entrepreneurship training within the workforce
			 system.
			(5)There are many
			 existing supplemental data sources and authorities that can be used to better
			 measure the success of an entrepreneurial training program.
			(6)All reasonable
			 effort should be made by the Secretary of Labor to reduce regulatory barriers
			 and disincentives that discourage local Workforce Investment Boards from
			 offering entrepreneurial training programs.
			3.Rulemaking
			(a)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of Labor shall
			 establish alternate guidelines for measuring the progress of State and local
			 performance for entrepreneurial training services, as authorized in section 134
			 subsection (d)(4)(D)(vi) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2864(d)(4)(D)(vi)), and provide the State and local Workforce Investment Boards
			 with specific guidance on successful approaches to collecting performance
			 information on entrepreneurial self employment.
			(b)ConsiderationsIn
			 determining the alternate guidelines, the Secretary shall consider utilizing
			 existing authorities granted under the Workforce Investment Act of 1998,
			 including a State’s waiver authority, as authorized in section 189(i)(4) of
			 such Act (29 U.S.C. 2939(i)(4)).
			(c)ReportNot
			 later than 12 months after publication of the final rule, the Secretary shall
			 issue a report on the progress of Workforce Investment Boards in implementing
			 new entrepreneurial training programs and any ongoing challenges to offering
			 entrepreneurial training programs, with recommendations to Congress on how best
			 to address those challenges.
			
